Case 3:18-cv-02615-AGT Document 157-1 Filed 02/08/21 Page 1 of 2




            EXHIBIT 1
Gmail - Hangout with Brian Dalton                                          Page 1 of 1
          Case 3:18-cv-02615-AGT Document 157-1 Filed 02/08/21 Page 2 of 2




                                                                           Mauro Botta <siskodlg@gmail.com>



  Hangout with Brian Dalton
  October 6, 2016


  Mauro Botta - 1:55 PM
  they kicked me out of the project i won with Schaefer before even starting
  man, i am not allowed to work even on the stuff i bring in
  amazing

  Brian Dalton - 1:55 PM
  dunno why you are staying there then

  Mauro Botta - 1:55 PM
  Genesis
  that's the only reason

  Brian Dalton - 1:55 PM
  they havent called you back have they

  Mauro Botta - 1:56 PM
  no, but next Thu if they dont call me back, i go to SF and talk to SEC directly
  phase 2

  Brian Dalton - 1:57 PM
  why didnt you do that first

  Mauro Botta - 1:57 PM
  cuz i am following protocol
  as i said SEC does not have forms to address this issue
  but given #1 isn't the right fit, or so it seems, i go now #2




                                                                                            PLAINTIFF 002222


https://mail.google.com/mail/u/0?ik=b10d6e6d11&view=pt&search=all&permthid=thread... 1/14/2019
